In an action to recover payment, inter alia, on an account stated, the defendant appeals from a judgment of the Supreme Court, Kings County (I. Aronin, J.), dated February 14, 1994, which, upon an order of the same court, dated December 23, 1993, granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against it.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly granted summary judgment to the plaintiff since it proffered sufficient evidence to demonstrate that no triable issues of fact existed, and the defendant’s papers in opposition were insufficient to demonstrate otherwise (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). In particular, the defendant failed to rebut the inference that it agreed with the subject account by virtue of its neglecting to raise any objection to the accuracy of the account rendered within a reasonable amount of time (see, Jim-Mar Corp. v Aquatic Constr., 195 AD2d 868; Rosenman Colin Freund Lewis & Cohen v Edelman, 160 AD2d 626; Haughton Training Stables v Miriam Farms, 118 AD2d 639). Moreover, in this case, prejudgment interest was properly calculated from the date of the unpaid invoices (see, CPLR 5001 [b]). Mangano, P. J., Joy, Hart and Florio, JJ., concur.